         Case 8:17-cv-02968-DKC Document 41 Filed 08/07/19 Page 1 of 2


 Jose Santos AMAYA DIAZ                     UNITED STATES DISTRICT COURT
       Plaintiff                            FOR THE DISTRICT OF MARYLAND

        v.                                  CIVIL DOCKET

 PHO EATERY, INC. et al.                    8:17-CV-02968
      Defendants et al.


                        MOTION TO ENFORCE SETTLEMENT
                            REQUEST FOR HEARING


       Plaintiff, through counsel undersigned, requests that this Honorable Court

enforce this Court’s Order entered on May 21, 2019 at ECF 40, by an entry of a

judgment in the amount of $5,000.00 against Tim Do and Pho Eatery, Inc, jointly and

severally, in favor of Plaintiff Jose Santos Amaya Diaz.

       Additionally, Plaintiff and counsel request an additional judgment for legal fees

and costs of $1,506.53, representing the original agreed costs of $1356.53 plus $150.00

in legal fees for the preparation of this Motion and related Memorandum and Order.

       A Memorandum summarizing the history of this now failed settlement is attached,

along with a draft Order.

       Plaintiff respectfully requests a HEARING on this matter, either in court or

telephonically.


                                                        Respectfully submitted,
                                                               /s/


                                                        T. Bruce Godfrey #24596
                                                        2730 University Blvd West #604
                                                        Wheaton, MD 20902
                                                        240-292-7200/240-292-7225
                                                        Attorney for Plaintiff
         Case 8:17-cv-02968-DKC Document 41 Filed 08/07/19 Page 2 of 2



                             CERTIFICATION OF SERVICE
       I hereby certify that a copy of this Motion has been delivered electronically to
counsel for all other parties through compliant filing through ECF on August 7, 2019
consistently with the Local Rules of this Court.
                                                 /s/
                                          ____________________
                                          T. Bruce Godfrey




                                             2
